Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on September 13, 2022 has been entered.
Claims 1-13, 15-19, 23, 24, and 26-34 are pending in the instant application.
Accordingly, claims 1-13, 15-19, 23, 24, and 26-34 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Response to Arguments
Applicant's Amendment and Response filed September 13, 2022 have been considered.  Rejections and/or objections not reiterated from the previous Office Action mailed May 16, 2022 are hereby withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.


Double Patenting
The following rejections are maintained by the Examiner:
The rejection of claims 1-4, 7-10, 15-19, 23, 24, and 26-33 on the grounds of non-statutory obviousness type of double patenting as allegedly being unpatentable over claims 42-75 of U.S. Patent No. 10,208,307 (hereinafter, “the ‘307 Patent”).

The rejection of claim 34 on the grounds of non-statutory obviousness type of double patenting as allegedly being unpatentable over claims 1 and 5 of the ‘307 Patent.

The rejection of claims 2, 5, and 6 on the grounds of nonstatutory obviousness- type double patenting as being unpatentable over claims 42-75 of the ‘307 Patent in view of Vinik et al. (Journal of the Peripheral Nervous System, Vol. 19, ABSTRACT; hereinafter “Vinik et al.”).

The rejection of claims 1 and 11-13 on the grounds of nonstatutory obviousness- type double patenting as being unpatentable over claims 42-75 of the ‘307 Patent in view of Ando et al. (Orphanet Journal of Rate Diseases, 2013 Vol. 8: pages 1- 18; hereinafter “Ando et al.”).

The rejection of claims 1-4, 7-10, 15-19, 23, 24, and 26-33 on the grounds of non-statutory obviousness-type double patenting as being allegedly unpatentable over claims 1-28 of U.S. Patent No. 10,683,501 (hereinafter, “the ‘501 Patent’).

The rejection of claims 2, 5, and 6 on the grounds of non-statutory obviousness type double patenting as being allegedly unpatentable over claims 1-28 of the ‘501 Patent in view of Vinik et al.

The rejection of claims 1 and 11-13 on the grounds of non-statutory obviousness- type double patenting as being allegedly unpatentable over claims 1-28 of the ‘501 Patent in view of Ando et al.



Response to Arguments
	In response to these rejections, Applicants first argues that the Office Action improperly relies on portions of the disclosure of the '307 Patent and the '501 Patent, rather than the claims of the cited patents.  Applicants submit that the claims of the '307 Patent and the '501 Patent only disclose a broad genus of “prophylactically effective amount” or “a therapeutically effective amount” of a double stranded RNAi agent, while the specific dosing regimen in the claims at issue (i.e., a fixed dose of about 25 mg once about once every three months) is not taught nor suggested in the claims of the '307 Patent and the '501 Patent.
	Applicant’s first argument has been fully considered by the Examiner, but is not found persuasive because Applicant is reminded that it is not improper to look to the Specification in order to determine the scope of the claims in a reference application.  Note that the '307 Patent and the '501 Patent are extremely broad and generic regarding “prophylactically effective amount” or “a therapeutically effective amount”, respectively.  Hence, in order for a person of ordinary skill in the art to determine the proper scope of the claimed amounts as broadly claimed the '307 Patent and the '501 Patent, the person would look into the respective Specifications for embodiments encompassed by the claimed scope.  It is noted that the '307 Patent and the '501 Patent expressly disclose:  
A “therapeutically-effective amount” or “prophylactically effective amount” also includes an amount of an RNAi agent that produces some desired local or systemic effect at a reasonable benefit/risk ratio applicable to any treatment. RNAi agents employed in the methods of the present invention may be administered in a sufficient amount to produce a reasonable benefit/risk ratio applicable to such treatment.

	It is noted that the '307 Patent and the '501 Patent also expressly discloses:  
In certain embodiments, the RNAi agent is administered to a subject as a fixed dose of about 20, 25, 50, 75, 100, 125, 150, 175, 200, 225, 250, 275, 300, 325, 350, 375, 400, 425, 450, 475, 500, 525, 550, 575, or about 600 mg once every three months (i.e., once a quarter); and
The fixed dose of the double stranded RNAi agent may be administered to the subject once about every 4 weeks, every 5 weeks, every six weeks, every eight weeks or quarterly. 


Given the disclosures above, the present claims are thereby rendered an obvious variation/embodiment of the broadly written '307 Patent and the '501 Patent claims.  See Pfizer Inc. v. Teva Pharmaceuticals USA Inc., 518 F3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008), “To the extent that Pfizer contends that we may not rely on the teachings of the specification or claims in the ′165 patent to reject the claims of the ′068 patent, we disagree. See Geneva, 349 F.3d at 1386. There is nothing that prevents us from looking to the specification to determine the proper scope of the claims.” (emphasis added). 
See also MPEP §804 disclosing that “those portions of the Specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent.” (emphasis added).
	Applicants secondly argue that one of ordinary skill in the art would not construe the term, "therapeutically effective amount" in the claims of the '307 Patent or the term, "prophylactically effective amount" in the claims of the '501 Patent in a way that renders the claimed dosage obvious because, the '307 Patent and the '501 Patent each provide over 250 different doses and over 80 different administration schedules, which amounts to at least 20,000 different combinations of potential doses and timings of administration from which one of ordinary skill of art would have to select. 
	Applicant’s second argument is not found persuasive since as explained and recognized in the Office Actions of record, KSR teaches that under the right circumstances, “obvious to try” can indeed be the basis for a proper conclusion of obviousness.  Applicant is reminded that KSR forecloses an obvious to try rationale may be proper when the possible options for solving a problem are known, finite, and predictable, with a reasonable expectation of success.  KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  In the instant case, the options are known.  The possible options are also finite and are effectively narrowed with the explicit disclosure:
In certain embodiments, the RNAi agent is administered to a subject as a fixed dose of about 20, 25, 50, 75, 100, 125, 150, 175, 200, 225, 250, 275, 300, 325, 350, 375, 400, 425, 450, 475, 500, 525, 550, 575, or about 600 mg once every three months (i.e., once a quarter); and

The fixed dose of the double stranded RNAi agent may be administered to the subject once about every 4 weeks, every 5 weeks, every six weeks, every eight weeks or quarterly.

Further, a reasonable expectation of success is expressly set forth in the Office Actions of record and it is also illustrated in the fact that the Examples of the '307 Patent and the '501 Patent teach the use of weight-based doses to suppress TTR expression in vivo.  The Examiner maintains that a person of ordinary skill in the art would have expected that the fixed dose (e.g. mg) of dsRNAi agent would reasonably behave like that of the weight-based dose (e.g. mg/kg). 
	Applicant is reminded that there is no requirement for absolute predictability. A reasonable expectation of success is sufficient to establish a prima facie case of obviousness. See MPEP 2143.02.
	Third, Applicants argue that there is no teaching in the claims or the specification of the '307 Patent or the '501 Patent which would impel one of ordinary skill in the art to combine the teachings of the references in order to arrive at the presently claimed invention reciting a specific fixed dose of about 25 mg and a specific timing of administration of about once every three months.  Applicants submit that the '307 Patent and the '501 Patent fail to provide one of ordinary skill in the art with a reasonable expectation of success of arriving at the claimed invention and in fact teach away from the claimed invention since both Patents teach a wide range of doses, both weight-based and fixed. Further, Applicants assert that the Examples of the '307 Patent and the '501 Patent teach away from the claimed invention in that all of the Examples of the '307 Patent and the '501 Patent use weight-based doses. In view of these arguments, Applicants submit that the KSR Guidelines have not been met.
	These arguments have been considered by the Examiner, however they are not found persuasive.  Contrary to Applicant’s arguments and allegations, the Examples of the '307 Patent and the '501 Patent do not teach away from a specific fixed dose of about 25 mg and a specific timing of administration of about once every three months.  There is no teaching that a specific fixed dose of about 25 mg and a specific timing of administration of about once every three months will not work.  One of ordinary skill in the art would have reasonably pursued a fixed dose of about 25 mg about once every three months given the '307 Patent and the '501 Patent explicit teachings:
In certain embodiments, the RNAi agent is administered to a subject as a fixed dose of about 20, 25, 50, 75, 100, 125, 150, 175, 200, 225, 250, 275, 300, 325, 350, 375, 400, 425, 450, 475, 500, 525, 550, 575, or about 600 mg once every three months (i.e., once a quarter); and

The fixed dose of the double stranded RNAi agent may be administered to the subject once about every 4 weeks, every 5 weeks, every six weeks, every eight weeks or quarterly.

	The Examiner maintains that a person of ordinary skill in the art would be motivated to select a fixed dose of administration since the '307 Patent and the '501 Patent teach weight-base doses (e.g. mg/kg) and fixed doses (e.g. mg) and both are obvious choices made during the course of routine optimization.
	Applicant should note that “A reference does not teach away
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
, however, if it merely expresses a general preference for an alternative invention but does not criticize, discredit, or otherwise 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
discourage investigation into the invention claimed.” (emphasis added). Depuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327, 90 USPQ2d 1865 (Fed. Cir. 2009). 
	As such, the rejection of record explains how the '307 Patent and the '501 Patent would have reasonably expected to arrive at a fixed dose of about 25 mg about once every three months as claimed with a reasonable expectation of success.
	Next, Applicants argue that the secondary references relied on by the Examiner, Vinik et al. and Ando et al., fail to make up for the deficiencies in the claims of the '307 Patent and the '501 Patent.
	In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As explained in the Office actions of record, Vinik et al. teach the use of the Norfolk Quality of Life-Diabetic Neuropathy (QOL-DN) questionnaire in subjects having familial amyloid polyneuropathy (TTR-FAP) and 16 healthy volunteers. Ando et al. is a review article providing guidance to physicians to diagnose, evaluate disease progression, and strategies for symptom mitigation and treatment.  The '307 Patent and the '501 Patent were relied upon regarding the claimed dose or timing of administration.  
	The combination of the '307 Patent and the '501 Patent with Vinik et al. and Ando et al. therefore renders the instant claims prima facie obvious.  Hence, Applicant’s arguments addressing the primary or the secondary references alone are not found persuasive.
	Last, Applicants argue that the evidence of unpredictability and unexpected results demonstrates the non-obviousness of the claimed invention since the Robbie Declaration reportedly demonstrates improved and unexpected results of the claimed specific fixed dose of about 25 mg and specific timing of administration of about once every three months when compared to placebo and when compared to that observed with a weight-based dose of Patisiran, a hepatically directed RNAi therapeutic agent approved for treating polyneuropathy for patients with hereditary transthyretin amyloidosis.  
	In view of the above, Applicants argue that the claims of the '307 Patent, the '501 Patent,  Vinik, and Ando, either alone or in combination, fail to teach or suggest all of the limitations of the claimed invention and, thus, fail to render the claimed invention obvious or provide any motivation or a reasonable expectation of success to one of ordinary skill in the art to arrive at the claimed invention. In addition, Applicants submit that based on the superior and unexpected and advantageous properties of the methods of the invention detailed above, the non-obviousness of the claimed invention is clear and therefore, reconsideration and withdrawal of this rejection is requested. 
	Applicants final argument has been considered by the Examiner, but it is not found persuasive.  Additionally, the Robbie Declaration has been fully considered, but it too is not found persuasive.  As an initial matter, it is noted that the results in the Robbie Declaration compare a fixed dose (25 mg once every three months) of Vutrisiran, a recently FDA approved RNAi therapeutic for the treatment of the polyneuropathy of hereditary transthyretin-mediated (hATTR) amyloidosis to: 
	•  A weight-based dose (0.3 mg per kilogram of body weight once every 3 weeks) of Patisiran, a hepatically directed RNAi therapeutic agent approved for treating polyneuropathy for patients with hereditary transthyretin amyloidosis; or
	•  Placebo
Now, it is noted that Vutrisiran is the dsRNAi agent having the specific combination of nucleotide sequences and nucleotide modifications required by the claims in the present application.
	From a scientific viewpoint that a fixed dose (25 mg once every three months) of Vutrisiran encompassed by the instant claims cannot be directly compared to the weight-based dose (0.3 mg per kilogram of body weight once every 3 weeks) of Patisiran or placebo data disclosed in the Robbie Declaration to conclude that the results shown in the instant specification are unexpected, because there is nothing of record to suggest that Patisiran has the specific combination of nucleotide sequences and nucleotide modifications required by the claims in the present application.  In fact, it appears that Patisiran does not have the specific combination of nucleotide sequences and nucleotide modifications required by the claims in the present application.  See the evidence of the sequence information for the two respective drugs below:

    PNG
    media_image2.png
    338
    747
    media_image2.png
    Greyscale

Patisiran - 

    PNG
    media_image3.png
    295
    790
    media_image3.png
    Greyscale
  
	Furthermore, regarding unexpected or surprising results, to show unexpected results, an Applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art.  Since the '307 Patent and the '501 Patent teach weight-based and fixed doses, it is the Examiner’s position that a proper comparison of the closest prior art would have been dsRNAi agent having the specific combination of nucleotide sequences and nucleotide modifications required by the claims in the present application at various weight-based (e.g. mg/kg) and fixed (e.g. mg) doses.  It does not appear that Applicant has not done any comparison of the claimed invention with the closest prior art.
	Taken together, the results shown in Figures 1-5 of the Robbie Declaration are not “really unexpected”, since the Robbie Declaration demonstrated at Figure 1 dose dependent TTR reduction was actually observed in healthy volunteers receiving a fixed single dose of 5 mg to 300 mg of Vutrisiran regardless of their body weight, however, hepatic toxicity was also observed.  As explained in the Robbie Declaration, alternative options were taken to determine a dosing regimen that was both safe and effective in patients.  In finding alternative options, the Robbie Declaration has done exactly as taught and suggested by the '307 Patent the '501 Patent - administer to a subject as a fixed dose of about 20, 25, 50, 75, 100, 125, 150, 175, 200, 225, 250, 275, 300, 325, 350, 375, 400, 425, 450, 475, 500, 525, 550, 575, or about 600 mg once every three months, where said alternative options are expected to be made by the skilled artisan during the course of routine experimentation and optimization.
	“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.” (emphasis added). See MPEP §716.02.  “It is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference”. (original emphasis).  In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).
	Lastly, in response to Applicant’s arguments addressing Eli Lilly & Co. v. Teva Parenteral Medicines, Inc., 689 F.3 d 1368, 1378-79 (Fed. Cir. 2012), Pfzer, Inc. v. Apotex, Inc., 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007), Teva Pharmaceuticals, LLC v. Corcept Therapeutics, Inc., Docket No. 21-1360 (Fed. Cir. 2021), and In re Soni, 54 F.23d 746, 34 U.S.P.Q.2d 1684 (Fed. Cir. 1995) are not found persuasive because the Examiner has provided a clear obviousness rationale and further explained in the Office actions of record and hereinabove as to how one of ordinary skill in the relevant art would have reasonably and readily arrived at the present invention as one of a finite number of predictable, readily identified options in view of the combined teachings of the '307 Patent and the '501 Patent in view of Vinik et al. and/or Ando et al.  
In view of the foregoing, the rejections are maintained.

After careful reconsideration of the claims, a new grounds of rejection is presented and made of record as presented below:

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-4, 7-10, 15-19, 23, 24, and 26-33 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,286,486 (hereinafter, “the '486 Patent”). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the  method of treating a subject suffering from a TTR-associated disease, comprising administering to the subject a therapeutically effective amount of a double stranded RNAi agent, wherein the double stranded RNAi agent comprises a sense strand differing by no more than 4 modified nucleotides from the nucleotide sequence of 5′-usgsggauUfuCfAfUfguaaccaaga -3′ (SEQ ID NO: 10) and an antisense strand differing by no more than 4 modified nucleotides from the nucleotide sequence 5′-usCfsuugGfuuAfcaugAfaAfucccasusc-3′ (SEQ ID NO: 7), wherein a, c, g, and u are 2′-O-methyl (2′-OMe) A, C, G, and U; Af, Cf, Gf, and Uf are 2′-fluoro A, C, G, and U; and s is a phosphorothioate linkage, thereby treating the subject suffering from the TTR-associated disease of U.S. Patent No. 11,286,486 embraces and encompasses the method of treating a human subject suffering from a TTR-associated disease or at risk for developing a TTR-associated disease, the method comprising administering to the human subject a fixed dose of about 25 mg to about 50 mg of a double stranded RNAi agent, wherein the double stranded RNAi agent comprises a sense strand complementary to an antisense strand, wherein the sense strand comprises the nucleotide sequence 5’ - usgsggauUfuCfAfUfguaaccaaga - 3’ (SEQ ID NO: 10) and the antisense strand comprises the nucleotide sequence 5’- usCfsuugGfuuAfcaugAfaAfucccasusc - 3’ (SEQ ID NO: 7), wherein a, c, g, and u are 2'-O-methyladenosine-3’ -phosphate, 2'-O-methylcytidine-3’ -phosphate, 2'-O-methylguanosine-3’ -phosphate, and 2'-O-methyluridine-3’ -phosphate, respectively; Af, Cf, Gf, and Uf are 2’-fluoroadenosine-3 ’-phosphate, 2’-fluorocytidine-3’ -phosphate, 2’-fluoroguanosine-3’ -phosphate, and 2’-fluorouridine-3 ’ -phosphate, respectively; and s is a phosphorothioate linkage, thereby treating the human subject suffering from a TTR-associated disease or at risk for developing a TTR-associated disease of the present invention.  The limitations of the instant claims are provided in the supporting disclosure of the patent as preferred embodiments.
	It is noted that the '486 Patent expressly disclose:  
A “therapeutically-effective amount” or “prophylactically effective amount” also includes an amount of an RNAi agent that produces some desired local or systemic effect at a reasonable benefit/risk ratio applicable to any treatment. RNAi agents employed in the methods of the present invention may be administered in a sufficient amount to produce a reasonable benefit/risk ratio applicable to such treatment.

	It is noted that the '486 Patent also expressly discloses:  
In certain embodiments, the RNAi agent is administered to a subject as a fixed dose of about 20, 25, 50, 75, 100, 125, 150, 175, 200, 225, 250, 275, 300, 325, 350, 375, 400, 425, 450, 475, 500, 525, 550, 575, or about 600 mg once every three months (i.e., once a quarter); and

It is not improper to look to the Specification in order to determine the scope of the claims in a reference application.  Note that the '486 Patent is extremely broad and generic regarding “a therapeutically effective amount”.  Hence, in order for a person of ordinary skill in the art to determine the proper scope of the claimed amounts as broadly claimed the '486 Patent, the person would look into the Specification for embodiments encompassed by the claimed scope.  
	One of ordinary skill in the art would have reasonably pursued a fixed dose of about 25 mg about once every three months as claimed given the '486 Patent explicit teachings as discussed above.
	A person of ordinary skill in the art would be motivated and expected reasonably success to select a fixed dose of administration since the '486 Patent teaches weight-base doses (e.g. mg/kg) and fixed doses (e.g. mg) and both are obvious choices made during the course of routine optimization.
The claims of U.S. Patent No. 11,286,486 overlaps in scope and fully embraces that which is claimed in the present invention.  
A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,286,486 is required.

******
Claims 2, 5, and 6 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over 1-28 of U.S. Patent No. 11,286,486 (hereinafter, “the '486 Patent”) in view of Vinik et al. (Journal of the Peripheral Nervous System, Vol. 19, ABSTRACT) (of record). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the  method of treating a subject suffering from a TTR-associated disease, comprising administering to the subject a therapeutically effective amount of a double stranded RNAi agent, wherein the double stranded RNAi agent comprises a sense strand differing by no more than 4 modified nucleotides from the nucleotide sequence of 5′-usgsggauUfuCfAfUfguaaccaaga -3′ (SEQ ID NO: 10) and an antisense strand differing by no more than 4 modified nucleotides from the nucleotide sequence 5′-usCfsuugGfuuAfcaugAfaAfucccasusc-3′ (SEQ ID NO: 7), wherein a, c, g, and u are 2′-O-methyl (2′-OMe) A, C, G, and U; Af, Cf, Gf, and Uf are 2′-fluoro A, C, G, and U; and s is a phosphorothioate linkage, thereby treating the subject suffering from the TTR-associated disease of U.S. Patent No. 11,286,486 embraces and encompasses the method of treating a human subject suffering from a TTR-associated disease or at risk for developing a TTR-associated disease, the method comprising administering to the human subject a fixed dose of about 25 mg to about 50 mg of a double stranded RNAi agent, wherein the double stranded RNAi agent comprises a sense strand complementary to an antisense strand, wherein the sense strand comprises the nucleotide sequence 5’ - usgsggauUfuCfAfUfguaaccaaga - 3’ (SEQ ID NO: 10) and the antisense strand comprises the nucleotide sequence 5’- usCfsuugGfuuAfcaugAfaAfucccasusc - 3’ (SEQ ID NO: 7), wherein a, c, g, and u are 2'-O-methyladenosine-3’ -phosphate, 2'-O-methylcytidine-3’ -phosphate, 2'-O-methylguanosine-3’ -phosphate, and 2'-O-methyluridine-3’ -phosphate, respectively; Af, Cf, Gf, and Uf are 2’-fluoroadenosine-3 ’-phosphate, 2’-fluorocytidine-3’ -phosphate, 2’-fluoroguanosine-3’ -phosphate, and 2’-fluorouridine-3 ’ -phosphate, respectively; and s is a phosphorothioate linkage, thereby treating the human subject suffering from a TTR-associated disease or at risk for developing a TTR-associated disease of the present invention.  The limitations of the instant claims are provided in the supporting disclosure of the patent as preferred embodiments.
While U.S. Patent No. 11,286,486 does not necessarily claim a method of improving indicia of quality of life, Vinik et al. teach the Norfolk Quality of Life-Diabetic Neuropathy (QOL-DN) is a reliable indicator of the impact of disease severity on QOL in patients with TTR-familial amyloidotic polyneuropathy (FAP).  
It is not improper to look to the Specification in order to determine the scope of the claims in a reference application.  Note that the '486 Patent is extremely broad and generic regarding “a therapeutically effective amount”.  Hence, in order for a person of ordinary skill in the art to determine the proper scope of the claimed amounts as broadly claimed the '486 Patent, the person would look into the Specification for embodiments encompassed by the claimed scope.  
	One of ordinary skill in the art would have reasonably pursued a fixed dose of about 25 mg about once every three months as claimed given the '486 Patent explicit teachings as discussed above.
	A person of ordinary skill in the art would be motivated and expected reasonably success to select a fixed dose of administration since the '486 Patent teaches weight-base doses (e.g. mg/kg) and fixed doses (e.g. mg) and both are obvious choices made during the course of routine optimization.
	The claims of U.S. Patent No. 11,286,486 in view of Vinik et al. overlaps in scope and fully embraces that which is claimed in the present invention.  
A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,286,486 is required.

******
Claims 1 and 11-13 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,286,486 (hereinafter, “the '486 Patent”) in view of Ando et al. (Orphanet Journal of Rate Diseases, 2013 Vol. 8:pages 1-18) (of record). An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the  method of treating a subject suffering from a TTR-associated disease, comprising administering to the subject a therapeutically effective amount of a double stranded RNAi agent, wherein the double stranded RNAi agent comprises a sense strand differing by no more than 4 modified nucleotides from the nucleotide sequence of 5′-usgsggauUfuCfAfUfguaaccaaga -3′ (SEQ ID NO: 10) and an antisense strand differing by no more than 4 modified nucleotides from the nucleotide sequence 5′-usCfsuugGfuuAfcaugAfaAfucccasusc-3′ (SEQ ID NO: 7), wherein a, c, g, and u are 2′-O-methyl (2′-OMe) A, C, G, and U; Af, Cf, Gf, and Uf are 2′-fluoro A, C, G, and U; and s is a phosphorothioate linkage, thereby treating the subject suffering from the TTR-associated disease of U.S. Patent No. 11,286,486 embraces and encompasses the method of treating a human subject suffering from a TTR-associated disease or at risk for developing a TTR-associated disease, the method comprising administering to the human subject a fixed dose of about 25 mg to about 50 mg of a double stranded RNAi agent, wherein the double stranded RNAi agent comprises a sense strand complementary to an antisense strand, wherein the sense strand comprises the nucleotide sequence 5’ - usgsggauUfuCfAfUfguaaccaaga - 3’ (SEQ ID NO: 10) and the antisense strand comprises the nucleotide sequence 5’- usCfsuugGfuuAfcaugAfaAfucccasusc - 3’ (SEQ ID NO: 7), wherein a, c, g, and u are 2'-O-methyladenosine-3’ -phosphate, 2'-O-methylcytidine-3’ -phosphate, 2'-O-methylguanosine-3’ -phosphate, and 2'-O-methyluridine-3’ -phosphate, respectively; Af, Cf, Gf, and Uf are 2’-fluoroadenosine-3 ’-phosphate, 2’-fluorocytidine-3’ -phosphate, 2’-fluoroguanosine-3’ -phosphate, and 2’-fluorouridine-3 ’ -phosphate, respectively; and s is a phosphorothioate linkage, thereby treating the human subject suffering from a TTR-associated disease or at risk for developing a TTR-associated disease of the present invention.  The limitations of the instant claims are provided in the supporting disclosure of the patent as preferred embodiments.
While U.S. Patent No. 11,286,486 does not necessarily claim wherein the human subject has a transthyretin-mediated amyloidosis (ATTR amyloidosis) and the method reduces an amyloid TTR deposit in the human subject, Ando et al. wherein the human subject has an ATTR amyloidosis and reduction of amyloid TTR deposit in the human subject.
It is not improper to look to the Specification in order to determine the scope of the claims in a reference application.  Note that the '486 Patent is extremely broad and generic regarding “a therapeutically effective amount”.  Hence, in order for a person of ordinary skill in the art to determine the proper scope of the claimed amounts as broadly claimed the '486 Patent, the person would look into the Specification for embodiments encompassed by the claimed scope.  
	One of ordinary skill in the art would have reasonably pursued a fixed dose of about 25 mg about once every three months as claimed given the '486 Patent explicit teachings as discussed above.
	A person of ordinary skill in the art would be motivated and expected reasonably success to select a fixed dose of administration since the '486 Patent teaches weight-base doses (e.g. mg/kg) and fixed doses (e.g. mg) and both are obvious choices made during the course of routine optimization.
	The claims of U.S. Patent No. 11,286,486 in view of Ando et al. overlaps in scope and fully embraces that which is claimed in the present invention.  
A terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,286,486 is required.


Conclusion
	No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/           Primary Examiner, Art Unit 1635